UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                 No. 02-1816



MICHAEL W. WALKER,

                                                   Plaintiff - Appellant,

           versus


JOHN E.      POTTER,    United   States   Postmaster
General,

                                                    Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
01-1348-DKC)


Submitted:    January 30, 2003                 Decided:   February 4, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Diamond, WALDMAN & DIAMOND, CHARTERED, Kensington, Maryland,
for Appellant. Thomas M. DiBiagio, United States Attorney, Paul E.
Soeffing, Special Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael W. Walker appeals the district court’s order granting

summary   judgment   to   the   Defendant   on   his   claim   under   the

Rehabilitation Act of 1973, 29 U.S.C. § 791 (2000).               We have

reviewed the record and find no reversible error.        Accordingly, we

affirm on the reasoning of the district court.            See Walker v.

Henderson, No. CA-01-1348-DKC (D. Md. June 19, 2002).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                    2